— In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, the appeal is from a judgment of the City Court of Yonkers, entered on a jury verdict, in favor of the infant and his father. There was evidence that the infant respondent, while roller skating in appellant’s rink, was run into from the rear and knocked down by another skater, and that shortly before the accident the latter, together with three other boys, had been skating fast and had 'been weaving in and out among other skaters. Judgment unanimously affirmed, with costs. No opinion.
Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.